Citation Nr: 1803607	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-35 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A personal hearing was conducted between the Veteran and undersigned in January 2017.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has PTSD due to a variety of in-service combat stressors, including coming under fire, keeping watch at a listening post, treating wounded comrades, participating in ambush patrols, witnessing a medic and soldier being injured, and killing an enemy soldier.  See July 2013 Statement in Support of Claim for PTSD; January 2017 Hearing Transcript; January 2017 Statements in Support of Claim for PTSD.  His DD-214 indicates that he served in the Republic of Vietnam and was awarded the Combat Infantryman Badge. 

The Veteran underwent a VA examination in April 2013.  The examiner did not diagnose PTSD or any other acquired psychiatric disorder.  However, the Veteran submitted a PTSD Disability Benefits Questionnaire (DBQ) completed by his private doctor in February 2016, which indicates diagnoses of PTSD and major depressive disorder.  In a January 2017 opinion, Dr. M.J. stated that the Veteran's "PTSD/depressive disorder is more likely than not caused by stressful/traumatic events that occurred while in the service."

Although it appears that the Veteran now has a diagnosis of a current disability, the January 2017 opinion neither links the PTSD diagnosis to a specific in-service stressor nor provides any rationale for its conclusion that PTSD and major depressive disorder are related to service.  The opinion is inadequate for adjudicative purposes for those reasons.  See 38 C.F.R. § 3.304(f); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  An opinion is necessary to clarify the Veteran's diagnoses and whether they are related to service, particularly whether he has a diagnosis of PTSD linked to an in-service stressor.

With respect to the claim of service connection for a back disorder, the Veteran asserts that he injured his back jumping out of helicopters while carrying heavy equipment in service.  See January 2017 Hearing Transcript.  A January 2016 private treatment record contains a diagnosis of a thoracic compression fracture of T12 with long-term posttraumatic degenerative back pain.  The treatment record also states that the Veteran's symptoms at the time suggest that the fracture was caused by service.  As there is evidence of a current disability, an in-service incident, and an indication that the two may be linked, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, additional treatment records should be obtained.  At the January 2017 hearing, the Veteran reported that he received ongoing mental health treatment from Dr. M.J.  He also stated that the VA Medical Center (VAMC) in Saginaw, Michigan possessed records of X-ray imaging of his back.  VA should attempt to obtain these treatment records.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records, including records from the VAMC in Saginaw and private treatment records from Dr. M.J.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, to determine the nature and etiology of any acquired psychiatric disorder.  To the extent feasible, the examination should be conducted by a specialist who has not previously evaluated the Veteran.

The examiner should address the following:

a. Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed since February 2012.  In so doing, the examiner must state whether the Veteran meets the DSM criteria for a diagnosis of PTSD or major depressive disorder.
 
b. If PTSD is found, the stressor relied on should be noted in the record.  

c. For each assigned current psychiatric diagnosis, state whether it is as likely as not that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service, to include being the result of an incident or stressor during service.

d. If a diagnosis of PTSD or any other acquired psychiatric disorder is not made, the examiner must rationalize such a finding against the February 2016 DBQ and January 2017 opinion from Dr. M.J. indicating diagnoses of PTSD and major depressive disorder, as well as the Veteran's testimony that he takes prescription medication for PTSD and depression.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not  that he has a back disability that had its onset in service or within a year of service discharge or is otherwise etiologically related to his active service.  

The examiner should consider the December 1994 private treatment record finding tiny osteophytes and a compression deformity of T12, as well as the January 2016 private treatment record indicating an old thoracic compression fracture of T12 with long-term posttraumatic degenerative back pain.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

